Exhibit 10.1

IHOP CORP.

SERIES A PERPETUAL PREFERRED STOCK
PURCHASE AGREEMENT

This Agreement (this “Agreement”) is made as of July 15, 2007, between IHOP
Corp., a Delaware corporation (the “Company”), and MSD SBI, L.P., a Delaware
limited partnership (the “Purchaser”).

WHEREAS, the Company has entered into an Agreement and Plan of Merger, dated as
of the date hereof (as it may be amended or supplemented from time to time, the
“Merger Agreement”), by and among the Company, CHLH Corp., a Delaware
corporation and a wholly owned subsidiary of the Company (“MergerSub”), and
Applebee’s International, Inc., a Delaware corporation (“Target”), pursuant to,
and on the terms and subject to the conditions of which, MergerSub will merge
with and into Target, with Target surviving (the “Merger”), and each outstanding
share of Target (other than shares held by Target or any of Target’s
subsidiaries or by MergerSub) automatically shall be canceled in exchange for,
and converted into the right to receive, the cash price per share set forth in
the Merger Agreement (the “Merger Consideration”);

WHEREAS, the Company proposes to issue and sell to the Purchaser the aggregate
number of shares specified in Section 1.1 hereof of its preferred stock, par
value $1.00 per share (the “Preferred Stock”), designated as “Series A Perpetual
Preferred Stock” (the “Perpetual Preferred Stock” and, such shares, the
“Shares”), having the rights, privileges, preferences and restrictions as set
forth in the Certificate of Designations of the Powers, Preferences and
Relative, Participating, Optional and Other Special Rights, and Qualifications,
Limitations and Restrictions Thereof, of Series A Perpetual Preferred Stock (the
“Certificate”) in the form attached to this Agreement as Exhibit A, subject to
the terms and conditions set forth in this Agreement;

WHEREAS, the cash proceeds received by the Company from the issuance and sale of
the Shares to the Purchaser pursuant to this Agreement will be used by the
Company to fund a portion of the Merger Consideration and other costs and
expenses of the transactions contemplated by the Merger Agreement; and

WHEREAS, the Shares are being offered and sold to the Purchaser in a private
placement without registration under the Securities Act of 1933, as amended (the
“Securities Act”), in reliance on an exemption from the registration
requirements under the Securities Act.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, mutual covenants and agreements set forth herein,
the parties hereto agree as follows:

SECTION 1.         PURCHASE AND SALE OF THE SHARES

1.1           Agreement to Purchase and Sell.  Upon the basis of the
representations, warranties and covenants, and on the terms and subject to the
conditions set forth in this Agreement, at the Closing (as defined below), the
Company agrees to sell to the Purchaser, and the Purchaser agrees to purchase
from the Company, an aggregate number of Shares to be specified by the Company
at least two (2) business days prior to the Closing Date (as defined below) at a
purchase price of $1,000 per Share (the “Purchase Price”); provided that such
number of Shares shall not be greater than 133,800 or less than 50,000.


--------------------------------------------------------------------------------


1.2           Closing.  The closing of the purchase and sale of the Shares (the
“Closing”) shall be held at the offices of Skadden, Arps, Slate, Meagher & Flom
LLP, 300 South Grand Avenue, Suite 3400, Los Angeles, California 90071, on the
date that the Merger becomes effective and the closing of the other transactions
contemplated by the Merger Agreement occurs (the “Merger Closing”), or at such
other time and place upon which the Company and the Purchaser shall agree (the
date of the Closing under this Agreement is hereinafter referred to as the
“Closing Date”).

1.3           Delivery and Payment.

(a)           At the Closing, the Company shall deliver or cause to be delivered
to the Purchaser (i) a stock certificate or certificates evidencing the number
of Shares to be purchased by the Purchaser pursuant to this Agreement, such
stock certificate(s) to be in the denomination(s) and issued in the name(s)
specified to the Company by the Purchaser, (ii) to the extent not previously
paid, the Fee (as defined below), by wire transfer of immediately available
funds to an account designated by the Purchaser, (iii) to the extent not
previously paid, the Reimbursement Amount (as defined below), by wire transfer
of immediately available funds to an account designated by the Purchaser, and
(iv) all other documents, instruments and writings required to be delivered by
the Company to the Purchaser pursuant to this Agreement or otherwise required in
connection herewith; provided that to the extent not paid prior to the Closing,
in lieu of payment of the Fee and/or the Reimbursement Amount, as applicable, as
set forth in Section 1.3(a)(ii) and Section 1.3(a)(iii), the amount of such
payment or payments, as applicable, may at the request of Purchaser be deducted
from the payment required pursuant to Section 1.3(b)(i).

(b)           At the Closing, the Purchaser shall deliver or cause to be
delivered to the Company (i) the Purchase Price (net of any deduction pursuant
to Section 1.3(a)), by wire transfer of immediately available funds to an
account designated by the Company, and (ii) all other documents, instruments and
writings required to be delivered by the Purchaser to the Company pursuant to
this Agreement or otherwise required in connection herewith.

SECTION 2.         REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as set forth in SEC Documents (as defined below) (excluding, in each
case, any disclosures set forth in any “forward looking statements” within the
meaning of the Securities Act or the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) or in the correspondingly identified schedule attached
hereto, the Company hereby represents and warrants to the Purchaser as follows:

2.1           Incorporation and Organization.  The Company (a) is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Delaware; (b) has the requisite corporate power and authority to
conduct, operate and carry on its business and operations as currently
conducted, and to manage, use, control, own, lease and operate its properties
and assets; and (c) is duly qualified or licensed to do business as a foreign
corporation and is in good standing in every jurisdiction in which such
qualification or licensing is required, except where the failure to be so
qualified or licensed and in good standing, individually or in the aggregate,
would not reasonably be expected to have a material adverse effect on the
business, condition (financial or otherwise), operations, assets or liabilities
of the Company and its subsidiaries, taken as a whole (a “Material Adverse
Effect”).

2.2           Issuance and Delivery of Shares.  The Shares have been duly
authorized and, when issued by the Company and paid for by the Purchaser in
compliance with the provisions of this Agreement, (a) shall be free and clear of
any and all liens, security interests, options, claims, encumbrances or
restrictions (collectively, “Liens”), except for such restrictions on transfer
or ownership as expressly set forth in this Agreement or in the Certificate or
otherwise imposed by applicable federal or state securities laws, (b) shall have
been duly authorized and validly issued, (c) shall be fully paid and

2


--------------------------------------------------------------------------------


nonassessable and (d) shall have been issued in compliance with all applicable
federal and state securities laws.  The issuance and delivery of the Shares are
not subject to any preemptive or similar rights.

2.3           Capital Structure.

(a)           The authorized capital stock of the Company consists of 40,000,000
shares of common stock, par value $.01 per share (the “Common Stock”), and
10,000,000 shares of Preferred Stock.  As of June 29, 2007, (i) 16,835,229
shares of Common Stock were issued and outstanding (not including 6,254,195
shares of Common Stock held in treasury), and no shares of Preferred Stock were
issued and outstanding, and (y) 608,106 shares of Common Stock were reserved for
issuance upon exercise of outstanding options to purchase shares of Common
Stock.  Except as set forth in Schedule 2.3 hereto, there are no outstanding
securities, options, warrants, calls, rights, contracts, commitments,
agreements, arrangements or understandings to which the Company or any of its
subsidiaries is a party, or by which any of them is bound, obligating the
Company or any of its subsidiaries to issue, deliver or sell, or cause to be
issued, delivered or sold, shares of capital stock or other securities of the
Company or any of its subsidiaries, or any securities convertible into or
exercisable or exchangeable for any shares of capital stock or other securities
of the Company or any of its subsidiaries, or obligating the Company or any of
its subsidiaries to issue, grant, extend or enter into any such security,
option, warrant, call, right, contract, commitment, agreement, arrangement or
understanding.  Except as set forth in Schedule 2.3 hereto, there are no
contracts, commitments, agreements, arrangements or understandings to which the
Company or any of its subsidiaries is a party, or by which any of them is bound,
granting to any person the right to require the Company to file a registration
statement under the Securities Act with respect to any securities of the Company
or requiring the Company to include such securities with Shares registered
pursuant to any registration statement.

(b)           The Company has provided to the Purchaser a true and complete copy
of (i) the certificate of incorporation of the Company (the “Certificate of
Incorporation”) and (ii) the form of the certificate of designations (the
“Series B Certificate of Designations”) of the Series B Convertible Preferred
Stock, par value $1.00 per share, of the Company (the “Series B Convertible
Preferred Stock”), which the Company proposes to issue to fund a portion of the
Merger Consideration and other costs and expenses of the transactions
contemplated by the Merger Agreement.

2.4           Subsidiaries.  Each of the subsidiaries of the Company (a) is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization; (b) has the requisite power and authority to
conduct, operate and carry on its business and operations as currently
conducted, and to manage, use, control, own, lease and operate its properties
and assets; and (c) is duly qualified or licensed to do business and is in good
standing in every jurisdiction in which such qualification or licensing is
required, except where the failure to be so qualified or licensed and in good
standing, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.  All of the outstanding shares of capital stock
of, other securities of or other interests in, each of the Company’s
subsidiaries are owned by the Company, directly or indirectly through one or
more of the Company’s subsidiaries.

2.5           Authorization; Validity of Agreement; Company Action.  The Company
has the requisite corporate power and authority to execute and deliver this
Agreement, to perform its obligations under this Agreement and to consummate the
transactions contemplated by this Agreement.  The execution and delivery by the
Company of this Agreement and the consummation by the Company of the
transactions contemplated by this Agreement have been duly authorized by, and
this Agreement and each of the transactions contemplated by this Agreement have
been validly approved by, the requisite vote of the Company’s Board of
Directors.  No other corporate action or proceeding on the part of the Company
is necessary for the execution and delivery by the Company of this Agreement,
the performance by the

3


--------------------------------------------------------------------------------


Company of its obligations under this Agreement or the consummation by the
Company of the transactions contemplated by the this Agreement.  This Agreement
has been duly executed and delivered by the Company and, assuming due
authorization, execution and delivery of this Agreement by the Purchaser, is a
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, subject, as to enforcement, to (i) applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws now or
hereinafter in effect affecting creditors’ rights generally and (ii) general
principles of equity.

2.6           Consents and Approvals.  Assuming the accuracy of the
representations of the Purchaser set forth in Section 3 hereof, except for the
filing of the Certificate with the Secretary of State of the State of Delaware,
no registration (including any registration under the Securities Act) or filing
with, or any notification to, or any approval, permission, consent,
ratification, waiver, authorization, order, finding of suitability, permit,
license, franchise, exemption, certification or similar instrument or document
(each, an “Authorization”) of or from, any court, arbitral tribunal, arbitrator,
administrative or regulatory agency or commission or other governmental or
regulatory authority, agency or governing body, domestic or foreign (each, a
“Governmental Entity”), or any other person, or under any statute, law,
ordinance, rule, regulation or agency requirement of any Governmental Entity
(each, a “Law”), on the part of the Company or any of its subsidiaries is
required in connection with the execution or delivery by the Company of this
Agreement, the performance by the Company of its obligations under this
Agreement or the consummation by the Company of the transactions contemplated by
this Agreement.

2.7           No Conflict.  The execution and delivery by the Company of this
Agreement does not, and the performance by the Company of its obligations under
this Agreement or the consummation by the Company of any of the transactions
contemplated by this Agreement will not, (a) conflict with, or result in or
constitute any violation or breach of or default under, or give rise (either
with or without due notice or the passage of time or both or the happening or
occurrence of any other event (including through the action or inaction of any
person)) to any right of termination, amendment, cancellation or acceleration or
any obligation to pay or repay with respect to, or result in the loss of any
benefit under, any provision of (x) the certificate of incorporation, bylaws or
similar organizational documents of the Company or any of its subsidiaries or
(y) any indenture, loan agreement, mortgage, guarantee, other indebtedness,
lease or other agreement, contract, instrument, obligation, understanding or
arrangement to which the Company or any of its subsidiaries is a party, or by
which the Company or any of its subsidiaries may be bound, or to which any of
the respective properties or assets of the Company or any of its subsidiaries
may be subject, (each, a “Contract”); (b) conflict with, or result in or
constitute any violation of, any award, decision, judgment, decree, injunction,
writ, order, subpoena, ruling, verdict or arbitration award entered, issued,
made or rendered by any federal, state, local or foreign government or any other
Governmental Entity (each an “Order”), or any Law, applicable to the Company or
any of its subsidiaries, or to any of their respective properties or assets; (c)
result in the creation or imposition of (or the obligation to create or impose)
any Lien on any of the properties or assets of the Company or any of its
subsidiaries; or (d) conflict with, or result in or constitute any violation of,
or result in the termination, suspension or revocation of, any Authorization
applicable to the Company or any of its subsidiaries, or to any of their
respective properties or assets, or result in any other impairment of the rights
of the holder of any such Authorization, except in the case of clauses (a)(y),
(b), (c) and (d), where such conflict, violation, breach, default, termination,
amendment, cancellation, acceleration, obligation to repay or loss of benefit,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

2.8           SEC Documents; Financial Statements.  The Company has filed all
required reports, proxy statements, forms, and other documents with the
Securities and Exchange Commission (the “SEC”) since January 1, 2004
(collectively, the “SEC Documents”).  Each of the SEC Documents, as of its
respective date complied in all material respects with the requirements of the
Securities Act and the

4


--------------------------------------------------------------------------------


Exchange Act, as the case may be, and the rules and regulations of the SEC
promulgated thereunder applicable to such SEC Documents, and, except to the
extent that information contained in any SEC Document has been revised or
superseded by a later filed SEC Document filed and publicly available prior to
the date of this Agreement, none of the SEC Documents contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  The financial
statements of the Company and its consolidated subsidiaries included in the SEC
Documents (a) complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto, in each case as of the date such SEC Document was filed, and
(b) have been prepared in accordance with generally accepted accounting
principles (“GAAP”) applied on a consistent basis during the periods involved
(except as may be indicated in such financial statements or the notes thereto)
and fairly present in all material respects the consolidated financial position
of the Company and its consolidated subsidiaries as of the dates thereof and the
consolidated results of their operations and cash flows of the Company and its
consolidated subsidiaries for the periods then ended (subject, in the case of
unaudited statements, to normal recurring audit adjustments).

2.9           Undisclosed Liabilities.  Except for (i) those liabilities that
are reflected or reserved for in the consolidated financial statements of the
Company included in its Quarterly Report on Form 10-Q for the fiscal quarter
ended March 31, 2007, as filed with the SEC prior to the date of this Agreement,
(ii) liabilities incurred since March 31, 2007 in the ordinary course of
business consistent with past practice, (iii) liabilities that, individually and
in the aggregate, are immaterial to the Company and its subsidiaries, taken as a
whole, (iv) liabilities incurred pursuant to the transactions contemplated by
this Agreement or the Merger Agreement, and (v) liabilities or obligations
discharged or paid in full prior to the Closing in the ordinary course of
business consistent with past practice, the Company and its subsidiaries do not
have any liabilities or obligations of any nature whatsoever (whether accrued,
absolute, contingent or otherwise) that are required to be reflected in the
Company’s financial statements in accordance with GAAP.

2.10         Authorizations; Compliance with Law.  Each of the Company and its
subsidiaries has such Authorizations of, and has made all registrations and
filings with and notices to, all Governmental Entities as are necessary to
manage, use, control, own, lease and operate its properties and assets and to
conduct, operate and carry on its business and operations as currently
conducted, except where the failure to have any such Authorization or to make
any such registration, filing or notice, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect. Each of the
Company and its subsidiaries is in compliance with all Laws and Orders
applicable to the Company or any of its subsidiaries, or to any of their
respective properties or assets, or to any Shares, except where the failure to
be in compliance, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

2.11         No Solicitation; No Integration.  Neither the Company nor any of
its subsidiaries or affiliates, nor any person acting on its or their behalf,
(i) has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D under the Securities Act) in connection with
the offer or sale of the Shares, (ii) has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under any circumstances that would require registration of the Shares under the
Securities Act or (iii) has issued any securities which would be integrated with
the sale of the Shares to such Purchaser for purposes of the Securities Act or
of any applicable stockholder approval provisions, including under the rules and
regulations of any exchange or automated quotation system on which any of the
securities of the Company are listed or designated, nor will the Company or any
of its subsidiaries or affiliates take any action or steps that would require
registration of any of the Shares under the Securities Act or cause the offering
of the Shares to be integrated with other offerings.  Assuming the accuracy of
the representations and warranties of the

5


--------------------------------------------------------------------------------


Purchaser in Section 3 of this Agreement, the offer and sale of the Shares by
the Company to the Purchaser pursuant to this Agreement will be exempt from the
registration requirements of the Securities Act.

2.12         Investment Company Act.  The Company is not and, after giving
effect to the transactions contemplated by this Agreement, will not be an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

2.13         Merger Agreement.  The Company has provided to the Purchaser a true
and complete copy of the Merger Agreement.

SECTION 3.         REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

As of the date hereof, the Purchaser represents and warrants to the Company as
follows:

3.1           Authority.  The Purchaser has all requisite power and authority to
execute and deliver this Agreement, to perform its obligations under this
Agreement and to consummate the transactions contemplated by this Agreement. 
The Purchaser has taken all requisite action to, and no other action or
proceeding on the part of the Purchaser is necessary for, the execution and
delivery by the Purchaser of this Agreement, the performance by the Purchaser of
its obligations under this Agreement or the consummation by the Purchaser of the
transactions contemplated by this Agreement.  This Agreement has been duly
executed and delivered by the Purchaser and, assuming due authorization,
execution and delivery of this Agreement by the Company, is a valid and binding
obligation of the Purchaser and is enforceable by the Company against the
Purchaser in accordance with its terms, subject, as to enforcement, to (i)
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
now or hereinafter in effect affecting creditors’ rights generally and (ii)
general principles of equity.

3.2           Consents and Approvals.  No Authorization of or from any
Governmental Entity or any other person, on the part of the Purchaser, including
under the HSR Act, is required in connection with the execution or delivery by
the Purchaser of this Agreement, the performance by the Purchaser of its
obligations under this Agreement or consummation by the Purchaser of the
transactions contemplated by this Agreement.

3.3           Business and Financial Experience.  By reason of its business or
financial experience or the business or financial experience of its professional
advisors who are unaffiliated with the Company and who are not compensated by
the Company, the Purchaser has the capacity to protect its own interests in
connection with the purchase of the Shares.

3.4           Investment Intent; Blue Sky.  The Purchaser is acquiring the
Shares for investment for its own account, not as a nominee or agent, and not
with a view to, or for resale in connection with, any distribution thereof.  The
Purchaser understands that the issuance of the Shares has not been, and will not
be, registered under the Securities Act by reason of a specific exemption from
the registration provisions of the Securities Act, the availability of which
depends upon, among other things, the bona fide nature of the Purchaser’s
investment intent and the accuracy of the Purchaser’s representations as
expressed herein.  The Purchaser’s address set forth in Section 6.2 represents
the Purchaser’s true and correct state of domicile, upon which the Company may
rely for the purpose of complying with applicable Blue Sky laws. The Purchaser
understands that the Company is relying on the statements contained in this
Agreement to establish an exemption from registration under federal and state
securities laws.  Prior to the Closing, the Purchaser shall promptly notify the
Company in writing of any changes in the information set forth in this Agreement
with respect to the Purchaser.

6


--------------------------------------------------------------------------------


3.5           Information and Investment Risk.

(a)           The Purchaser acknowledges that the Shares must be held
indefinitely unless subsequently registered under the Securities Act or unless
an exemption from such registration is available.  It is aware of the provisions
of Rule 144 promulgated under the Securities Act which permit limited resale of
shares purchased in a private placement subject to the satisfaction of certain
conditions, including, among other things, the existence of a public market for
the shares, the availability of certain current public information about the
Company, the resale occurring not less than one year after a party has purchased
and paid for the security to be sold, the sale being effected through a
“broker’s,  transaction” or in a transaction directly with a “market maker,” and
the number of shares being sold during any three-month period not exceeding
specified limitations. The Purchaser recognizes that an investment in the Shares
involves a high degree of risk, including a risk of total loss of the
Purchaser’s investment. The Purchaser is able to bear the economic risk of
holding the Shares for an indefinite period.

(b)           The Purchaser has had an opportunity to discuss the Company’s
business, management and financial affairs with the Company’s management.  It
has also had an opportunity to ask questions of officers of the Company.  It
understands that such discussions, as well as any written information issued by
the Company, were intended to describe certain aspects o£ the Company’s business
and prospects but were not a thorough or exhaustive description.  The foregoing,
however, does not limit or modify the representations and warranties of the
Company in Section 2 of this Agreement, or the right of the Purchaser to rely
thereon.

3.6           Accredited Investor.  The Purchaser represents that it is an
accredited investor within the meaning of Regulation D under the Securities
Act.  The Purchaser will have at the Closing sufficient immediately available
funds in cash to pay the Purchase Price.

3.7           No Legal, Tax or Investment Advice.  The Purchaser understands
that nothing in this Agreement or any other materials presented to the Purchaser
in connection with the purchase and sale of the Shares constitutes legal, tax or
investment advice.  The Purchaser has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed to be necessary or
appropriate in connection with its purchase of the Shares, and it relies solely
on such advisors and not on any statements or representations of the Company or
any of the Company’s agents or representatives with respect to such legal, tax
and investment consequences. The Purchaser understands that it, and not the
Company, shall be responsible for its own tax liability that may arise as a
result of the transactions contemplated by this Agreement.

SECTION 4.         CONDITIONS

4.1           Conditions to Each Party’s Obligations.  The Purchaser’s
obligation to purchase the Shares at the Closing, and the Company’s obligation
to issue and sell the Shares at the Closing, is subject to the satisfaction, or
waiver by the Purchaser and the Company, respectively, of the following
conditions:

(a)           Merger Closing.  All conditions in Article VII of the Merger
Agreement shall have been satisfied or, if permissible, waived by the party
entitled to make such a waiver, and the Merger Closing shall have simultaneously
occurred.

(b)           No Injunctions or Illegality.  No temporary restraining order,
preliminary or permanent injunction or other judgment or order issued by any
Governmental Entity and no Law shall be in effect enjoining, making illegal or
otherwise prohibiting the consummation of the transactions contemplated by this
Agreement; provided, however, that the party claiming such failure of condition

7


--------------------------------------------------------------------------------


shall have used its reasonable best efforts to prevent the entry of any such
injunction or order and to appeal as promptly as possible any injunction or
other order that may be entered.

4.2           Conditions to Closing of the Purchaser.  The Purchaser’s
obligation to purchase the Shares at the Closing also is subject to the
satisfaction, or waiver by the Purchaser, of the following conditions:

(a)           Representations and Warranties.

(i)            Between the date of this Agreement and the Closing, the Company
shall not have amended or modified in any material respect any of the terms of
the Series B Preferred Stock as set forth in the Series B Certificate of
Designations and the Certificate of Incorporation provided to the Purchaser
pursuant to Section 2.3(b).

(ii)           The representations and warranties of the Company set forth in
Sections 2.1, 2.2, 2.3, 2.5, 2.6, 2.7, 2.11, 2.12 and 2.13 and the first
sentence of Section 2.8 of this Agreement shall be true and correct
(disregarding all qualifications or limitations as to materiality or a Material
Adverse Effect) as of the date of this Agreement and as of the Closing Date
(except to the extent that such representation or warranty speaks of an earlier
date, in which case as of such earlier date) as though made on and as of the
Closing Date, except where the failure of such representations and warranties to
be so true and correct would not, individually or in the aggregate, reasonably
to be expected to have a Material Adverse Effect.

(iii)          The Purchaser shall have received a certificate signed on behalf
of the Company by the Chief Executive Officer and the Chief Financial Officer of
the Company to the effect set forth in clauses (i) and (ii) of this Section
4.2(a).

(b)           Performance of Obligations of Company.  The Company shall have
performed in all material respects all agreements and covenants required to be
performed by it under this Agreement prior to the Closing Date.  The Purchaser
shall have received a certificate signed on behalf of the Company by the Chief
Executive Officer and the Chief Financial Officer of the Company to such effect.

(c)           No Target Material Adverse Effect, Waiver or Amendment.

(i)            Since the date of the Merger Agreement and prior to the Closing,
there has not been nor would there reasonably be expected to be a Material
Adverse Effect (as defined in the Merger Agreement).

(ii)           Between the date of this Agreement and the Closing, the Company
shall not have waived, amended or modified any of its rights or obligations
pursuant to the Merger Agreement in any material respect (including any increase
in the Merger Consideration).

(d)           Securitization Documents.  The Company shall have confirmed in
writing that neither the Perpetual Preferred Stock nor any accrued dividends
thereon will be considered Debt of the Co-Issuers or the Securitization Entities
for purposes of calculating compliance by the Co-Issuers or the Securitization
Entities with existing covenants in the Base Indenture, dated as of March 16,
2007, among IHOP Franchising, LLC, a Delaware limited liability company, IHOP
IP, LLC, a Delaware limited liability company, and Wells Fargo Bank, National
Association, as trustee, as supplemented by the Series Supplement for the Series
2007-1 Fixed Rate Term Notes, dated March 16, 2007, and the Series Supplement
for the Series 2007-2 Variable Funding Notes, dated March 16, 2007
(collectively, the

8


--------------------------------------------------------------------------------


“Securitization Documents”; capitalized terms used in this paragraph (d) but
that are not defined in this Agreement have the respective meanings set forth in
the Securitization Documents).

(e)           Filing of Certificate.  The Company shall have filed the
Certificate with the Secretary of State of the State of Delaware.

4.3           Conditions to Closing of the Company.  The Company’s obligation to
issue and sell the Shares at the Closing is subject to the satisfaction, or
waiver by the Company, of the following conditions:

(a)           Representations and Warranties.  The representations and
warranties of the Purchaser set forth in this Agreement shall be true and
correct in all material respects as of the date of this Agreement and as of the
Closing Date (except to the extent that such representation or warranty speaks
of an earlier date, in which case such representation or warranty shall be true
and correct in all material respects as of such date) as though made on and as
of the Closing Date. The Company shall have received a certificate signed on
behalf of the Purchaser by an authorized officer of the Purchaser to such
effect.

(b)           Performance of Obligations of the Purchaser.  The Purchaser shall
have performed in all material respects all agreements and covenants required to
be performed by it under this Agreement prior to the Closing Date. The Company
shall have received a certificate signed on behalf of the Purchaser by an
authorized officer of the Purchaser to such effect.

SECTION 5.         RESTRICTIONS ON TRANSFER OF SHARES

5.1           Restrictions on Transferability.  The Shares may not be offered,
sold or otherwise transferred except in compliance with the registration
requirements of the Securities Act and any other applicable securities laws, or
pursuant to an exemption therefrom, and in each case in compliance with the
terms of this Agreement and the restrictions set forth in the text of the
restrictive legend required to be included on the Shares pursuant to Section 5.2
hereof.  The Company shall be entitled to give stop transfer orders to its
transfer agent with respect to the Shares in order to enforce the foregoing
restrictions.

5.2           Restrictive Legend.  Each certificate representing the Shares will
contain a legend substantially to the following effect (in addition to any
legends required under applicable securities laws).

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE DIRECTLY OR INDIRECTLY OFFERED, SOLD, TRANSFERRED, ENCUMBERED, ASSIGNED
OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS, OR (B) AN  APPLICABLE EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, INCLUDING RULE 144, SUBJECT
TO THE COMPANY’S AND THE TRANSFER AGENT’S RIGHT PRIOR TO ANY SUCH OFFER, SALE,
TRANSFER, ENCUMBRANCE, ASSIGNMENT OR OTHER DISPOSITION TO REQUIRE THE DELIVERY
OF REASONABLE AND CUSTOMARY CERTIFICATIONS AND/OR OTHER INFORMATION REASONABLY
SATISFACTORY TO EACH OF THEM.

9


--------------------------------------------------------------------------------


To the extent that the circumstances or provisions requiring the above legend
have ceased to be effective, the Company will upon request reissue certificates
without the legend.

SECTION 6.         MISCELLANEOUS

6.1           Survival of Representations and Warranties; Termination.

(a)           The representations, warranties, covenants and agreements (except
covenants and agreements which are expressly required to be performed and are
performed in full on or before the Closing Date) contained in this Agreement
shall survive the Closing Date until April 15, 2009; provided that the
representations and warranties contained in Sections 2.1, 2.2 and 2.5 shall
survive indefinitely.

(b)           This Agreement shall immediately and automatically terminate
without any action by the parties hereto in the event that the Merger Agreement
is terminated in accordance with its terms at any time prior to the Closing. 
This Agreement may be terminated at any time prior to the Closing by mutual
written consent of the Company and Purchaser.

(c)           In the event of termination of this Agreement as provided in
Section 6.1(b), this Agreement shall forthwith become void and have no effect,
without any liability or obligation on the part of the Company or Purchaser,
except that the provisions of this Section 6.1(c) and Sections 6.2 through 6.13
shall survive such termination; provided, however, that nothing herein shall
relieve the Company or the Purchaser from liability for any willful material
breach of any of its representations, warranties, covenants or agreements set
forth in this Agreement.

6.2           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed sufficiently given and served for all purposes
(a) when personally delivered or given by machine-confirmed facsimile, (b) one
business day after a writing is delivered to a national overnight courier
service or (c) three business days after a writing is deposited in the United
States mail, first class postage or other charges prepaid and registered, return
receipt requested, in each case, addressed as follows (or at such other address
for a party as shall be specified by like notice):

(i)            in the case of the Company, to:

IHOP Corp.
450 North Brand Boulevard
Glendale, California 91203-2306
Attention:  General Counsel
Facsimile No.:  (818) 637-3131

10


--------------------------------------------------------------------------------


with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue
Los Angeles, California 90071
Attn:  Rodrigo A. Guerra, Esq.
Facsimile No.:  (213) 621-5217

(ii)           in the case of the Purchaser, to:

c/o MSD Capital, L.P.

645 Fifth Ave., 21st Floor

New York, NY 10022

Attention: General Counsel

Facsimile No.: (212)-303-1772

with a copy to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attn: Andrew J. Nussbaum, Esq.

Fax: (212) 403-2269

6.3           Amendments and Waivers.  No modifications or amendments to, or
waivers of, any provision of this Agreement may be made, except pursuant to a
document signed by the Company and the Purchaser.

6.4           Interpretation.  When a reference is made in this Agreement to
Sections, paragraphs, clauses or Exhibits, such reference shall be to a Section,
paragraph, clause or Exhibit to this Agreement unless otherwise indicated.  The
words “include,” “includes,” and “including” when used herein shall be deemed in
each case to be followed by the words “without limitation.”  The table of
contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.  This Agreement has been negotiated by the respective parties hereto
and their attorneys and the language hereof will not be construed for or against
any party.  The phrases “the date of this Agreement,” “the date hereof,” and
terms of similar import, unless the context otherwise requires, shall be deemed
to refer to July 15, 2007.  The words “hereof,” “herein,” “herewith,”  “hereby”
and “hereunder” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole and not to any particular
provision of this Agreement.  For the avoidance of doubt, references to
“transactions contemplated by this Agreement” and “performance of obligations
under this Agreement” (and words of similar import) shall not be deemed to refer
to the Merger or to any of the transactions contemplated by the Merger Agreement
or to the performance of obligations under the Merger Agreement.

6.5           Fee and Expenses.

(a)           The Company shall pay to an account designated in writing by the
Purchaser a cash fee equal to One Million Three Hundred Thirty-Eight Thousand
United States Dollars ($1,338,000) (the “Fee”) on the earlier of (x) the Merger
Closing and (y) the termination of the Merger Agreement.

11


--------------------------------------------------------------------------------


(b)           Each party shall pay all costs and expenses incurred by it in
connection with the execution and delivery of this Agreement and the
transactions contemplated hereby, including fees of legal counsel; provided,
however, that, subject to the receipt of documentation thereof reasonably
acceptable to the Company, the Company shall reimburse the Purchaser in cash for
any reasonable out-of-pocket expenses incurred by it in connection with the
transactions contemplated by this Agreement, up to an aggregate of $300,000 (the
“Reimbursement Amount”).  The Reimbursement Amount shall be payable by the
Company on the earlier of (x) the Merger Closing and (y) the termination of the
Merger Agreement.

6.6           Further Assurances.  Each party to this Agreement shall do and
perform or cause to be done and performed all such further acts and things and
shall execute and deliver all such agreements, certificates, instruments and
documents as the other party hereto may reasonably request in order to carry out
the intent and accomplish the purposes of this Agreement and the consummation of
the transactions contemplated hereby.

6.7           No Third-Party Beneficiaries.  No person or entity not a party to
this Agreement shall be deemed to be a third-party beneficiary hereunder or
entitled to any rights hereunder. All representations, warranties or agreements
of any Purchaser contained in this Agreement shall inure to the benefit of the
Company.

6.8           Successors and Assigns.  The provisions of this Agreement shall
inure to the benefit of and be binding upon the successors and permitted assigns
of each of the parties hereto. Notwithstanding the foregoing, neither any
Purchaser nor the Company shall assign or delegate any of its rights or
obligations under this Agreement, provided that the Purchaser may assign its
rights, in whole or in part, to an affiliate if it has given prior written
notice to the Company.

6.9           Entire Agreement.  This Agreement and all other documents required
to be delivered pursuant hereto constitute the entire agreement among the
parties with respect to the subject matter hereof and supersede all prior
documents, agreements and understandings, both written and verbal, among the
parties with respect to the subject matter hereof and the transactions
contemplated hereby.

6.10         Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws, then, if
possible, such illegal, invalid or unenforceable provision will be modified to
such extent as is necessary to comply with such present or future laws and such
modification shall not affect any other provision hereof; provided that if such
provision may not be so modified such illegality, invalidity or unenforceability
will not affect any other provision, but this Agreement will be reformed,
construed and enforced as if such invalid, illegal or unenforceable provision
had never been contained herein.

6.11        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK.

6.12         Consent to Jurisdiction; Venue; Waiver of Jury Trial.

(a)           Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of any court of the State of New York and the Federal courts of the
United States located in the State of New York for the purpose of any action
arising out of or relating to this Agreement, and each of the parties hereto
irrevocably agrees that all claims in respect to such action may be heard and
determined exclusively in such court.  Each of the parties hereto agrees that a
final judgment in any action

12


--------------------------------------------------------------------------------


shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

(b)           Each of the parties hereto irrevocably consents to the service of
any summons and complaint and any other process in any action relating to the
transactions contemplated hereby, on behalf of itself or its property, by the
personal delivery of copies of such process to such party hereto.  Nothing in
this Section 6.12(b) shall affect the right of any party hereto to serve legal
process in any other manner permitted by law.

(c)           EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.  EACH PARTY HERETO CERTIFIES AND ACKNOWLEDGES THAT (i) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY HERETO WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) IT UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (iii) IT MAKES SUCH WAIVER
VOLUNTARILY, AND (iv) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.12(c).

6.13         Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to each of the other parties, it being understood that
all parties need not sign the same counterpart.

(signature page follows)

13


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

IHOP CORP.

 

 

 

 

 

 



By:

/s/ Thomas Conforti

 

 

 

Name: Thomas Conforti

 

 

Title:   Chief Financial Officer

 

[Signature Page to Perpetual Preferred Stock Purchase Agreement]


--------------------------------------------------------------------------------


 

MSD SBI, L.P.

 

 

 

 

By:

MSD Capital, L.P.,

 

 

its general partner

 

By:

MSD Capital Management LLC,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Marc R. Lisker

 

 

 

Name:  Marc R. Lisker

 

 

Title:  Manager and General Counsel

 

[Signature Page to Perpetual Preferred Stock Purchase Agreement]


--------------------------------------------------------------------------------


EXHIBIT A

CERTIFICATE OF DESIGNATIONS
OF
THE POWERS, PREFERENCES AND RELATIVE, PARTICIPATING,
OPTIONAL AND OTHER SPECIAL RIGHTS,
AND QUALIFICATIONS, LIMITATIONS AND RESTRICTIONS THEREOF,
OF
SERIES A PERPETUAL PREFERRED STOCK

[attached]


--------------------------------------------------------------------------------


IHOP CORP.

CERTIFICATE OF DESIGNATIONS
OF
THE POWERS, PREFERENCES AND RELATIVE, PARTICIPATING,
OPTIONAL AND OTHER SPECIAL RIGHTS,
AND QUALIFICATIONS, LIMITATIONS AND RESTRICTIONS THEREOF,
OF
SERIES A PERPETUAL PREFERRED STOCK

Pursuant to Section 151 of the
General Corporation Law of the State of Delaware

IHOP Corp., a Delaware corporation (the “Corporation”), does hereby certify that
the Board of Directors of the Corporation (the “Board of Directors”), by
unanimous written consent dated as of [          ], 2007, duly approved and
adopted the following resolution:

RESOLVED, that, pursuant to the authority vested in the Board of Directors by
the Corporation’s Restated Certificate of Incorporation, effective as of July
30, 1992 (as it may be amended from time to time, subject to the provisions of
this Certificate, the “Certificate of Incorporation”), the Board of Directors
does hereby create, authorize and provide for the issuance, out of the
authorized but unissued shares of the preferred stock, par value $1.00 per
share, of the Corporation (“Preferred Stock”), of a new series of Preferred
Stock to be designated “Series A Perpetual Preferred Stock” (the “Perpetual
Preferred Stock”), to consist of [           (      )](1) shares, par value
$1.00 per share, of which the preferences and rights, and the qualifications,
limitations or restrictions thereof, shall be (in addition to those set forth in
the Certificate of Incorporation) as follows:


SECTION 1.       RANKING.  SHARES OF PERPETUAL PREFERRED STOCK SHALL RANK PRIOR
TO SHARES OF COMMON STOCK AND ANY OTHER JUNIOR SECURITIES WITH RESPECT TO THE
PAYMENT OF DIVIDENDS AND DISTRIBUTIONS AND IN THE LIQUIDATION, DISSOLUTION OR
WINDING UP, AND UPON ANY DISTRIBUTION OF THE ASSETS OF, THE CORPORATION.  UNLESS
SPECIFICALLY DESIGNATED AS JUNIOR TO THE PERPETUAL PREFERRED STOCK WITH RESPECT
TO THE PAYMENT OF DIVIDENDS AND DISTRIBUTIONS, IN THE LIQUIDATION, DISSOLUTION,
WINDING UP, OR UPON ANY OTHER DISTRIBUTION OF THE ASSETS OF, THE CORPORATION,
ALL OTHER SERIES OF PREFERRED STOCK OF THE CORPORATION, INCLUDING THE SERIES B
CONVERTIBLE PREFERRED STOCK, SHALL RANK ON A PARITY WITH THE PERPETUAL PREFERRED
STOCK WITH RESPECT TO SUCH DIVIDENDS AND DISTRIBUTIONS, IN SUCH LIQUIDATION,
DISSOLUTION OR WINDING UP, AND UPON ANY SUCH DISTRIBUTION OF THE ASSETS OF, THE
CORPORATION, AS APPLICABLE.


SECTION 2.               DIVIDENDS.


2A.          DIVIDEND RATE.  EACH HOLDER OF A SHARE OF PERPETUAL PREFERRED STOCK
SHALL BE ENTITLED TO RECEIVE DIVIDENDS ON SUCH SHARE OF PERPETUAL PREFERRED
STOCK, IF, AS, AND WHEN SUCH DIVIDENDS ARE DECLARED BY THE BOARD OF DIRECTORS,
OUT OF FUNDS LEGALLY AVAILABLE FOR THE PAYMENT OF DIVIDENDS, AT THE

--------------------------------------------------------------------------------

(1)                     To be determined by the Company at least two business
days prior to Closing, as set forth in the Stock Purchase Agreement.


--------------------------------------------------------------------------------



RATE SET FORTH BELOW (THE “DIVIDEND RATE”), SUBJECT IN EACH CASE TO ANY
APPLICABLE INCREASE PURSUANT TO SECTION 2E, FOR THE APPLICABLE PERIOD SET FORTH
BELOW OF:


(I)            TEN PERCENT (10%) PER ANNUM (COMPUTED ON THE STATED VALUE OF SUCH
SHARE) FOR EACH OF THE FOLLOWING PERIODS (EACH, A “10% QUARTERLY DIVIDEND
PERIOD”):  (X) THE PERIOD FROM AND INCLUDING THE DATE OF ISSUANCE OF SUCH SHARE
(THE “ISSUE DATE”) TO AND INCLUDING [          ], 2007(2) (THE “INITIAL 10%
DIVIDEND PERIOD”), (Y) EACH OF THE [SEVEN](3) QUARTERLY DIVIDEND PERIODS (AS
DEFINED BELOW) THEREAFTER, AND (Z) THE PERIOD FROM AND INCLUDING [          ],
2009(4) TO AND INCLUDING [          ], 2009(5) (THE “FINAL 10% DIVIDEND
PERIOD”),


(II)           TWELVE PERCENT (12%) PER ANNUM (COMPUTED ON THE STATED VALUE OF
SUCH SHARE) FOR EACH OF THE FOLLOWING PERIODS (EACH, A “12% QUARTERLY DIVIDEND
PERIOD”):  (X) THE PERIOD FROM AND INCLUDING THE SECOND ANNIVERSARY OF THE ISSUE
DATE TO AND INCLUDING [          ], 200[9](6) (THE “INITIAL 12% DIVIDEND
PERIOD”), (Y) EACH OF THE [THIRTY-ONE](7) QUARTERLY DIVIDEND PERIODS THEREAFTER,
AND (Z) THE PERIOD FROM AND INCLUDING [          ], 2017(8) TO AND INCLUDING
[          ], 2017(9) (THE “FINAL 12% DIVIDEND PERIOD” AND, TOGETHER WITH THE
FINAL 10% DIVIDEND PERIOD, A “FINAL DIVIDEND PERIOD”), AND


(III)          THE GREATER OF (X) FIFTEEN PERCENT (15%) PER ANNUM (COMPUTED ON
THE STATED VALUE OF SUCH SHARE) AND (Y) A PERCENTAGE PER ANNUM (COMPUTED ON THE
STATED VALUE OF SUCH SHARE) EQUAL TO THE TREASURY RATE PLUS FIVE PERCENT (5%)
FOR EACH OF THE FOLLOWING PERIODS (EACH, A “15% QUARTERLY DIVIDEND PERIOD” AND,
TOGETHER WITH THE 10% QUARTERLY DIVIDEND PERIODS AND THE 12% QUARTERLY DIVIDEND
PERIODS, A “QUARTERLY DIVIDEND PERIOD”):  (X) THE

--------------------------------------------------------------------------------


(2)       THIS DATE SHALL BE THE FIRST MARCH 31, JUNE 30, SEPTEMBER 30 OR
DECEMBER 31, AS APPLICABLE, AFTER THE ISSUE DATE.  THEREFORE, IF THE ISSUE DATE
IS NOT APRIL 1, JULY 1, OCTOBER 1 OR JANUARY 1, THEN THE INITIAL 10% DIVIDEND
PERIOD WILL BE A SHORT PERIOD (I.E., LESS THAN 90 DAYS).

(3)       Following the Initial 10% Dividend Period, dividends will be paid on
the regularly scheduled Dividend Payment Dates referred to in Section 2B below
(i.e., March 31, June 30, September 30 and December 31).  If the second
anniversary of the Issue Date falls between these periods, then the Final 10%
Dividend Period will be a short period (i.e., less than 90 days), commencing on
the January 1, April 1, July 1 or October 1 immediately preceding the second
anniversary and ending on but not including the second anniversary.

(4)       This date shall be the first January 1, April 1, July 1 or October 1,
as applicable, immediately preceding the second anniversary of the Issue Date.

(5)       The day immediately preceding the second anniversary of the Issue
Date.

(6)       This date shall be the first March 31, June 30, September 30 or
December 31, as applicable, after the second anniversary of the Issue Date.

(7)       Following the Initial 12% Dividend Period, dividends will be paid on
the regularly scheduled Dividend Payment Dates referred to in Section 2B below
(i.e., March 31, June 30, September 30 and December 31).  If the tenth
anniversary of the Issue Date falls between these periods, then the Final 12%
Dividend Period will be a short period (i.e., less than 90 days), commencing on
the January 1, April 1, July 1 or October 1 immediately preceding the tenth
anniversary and ending on but not including the tenth anniversary.

(8)       This date shall be the first January 1, April 1, July 1 or October 1,
as applicable, immediately preceding the tenth anniversary of the Issue Date.

(9)       The day immediately preceding the tenth anniversary of the Issue Date.

2


--------------------------------------------------------------------------------



PERIOD FROM AND INCLUDING THE TENTH ANNIVERSARY OF THE ISSUE DATE TO AND
INCLUDING [          ], 200[17](10) (THE “INITIAL 15% DIVIDEND PERIOD” AND,
TOGETHER WITH THE INITIAL 10% QUARTERLY DIVIDEND PERIODS AND THE INITIAL 12%
QUARTERLY DIVIDEND PERIODS, AN “INITIAL DIVIDEND PERIOD”), AND (Y) FOR EACH
QUARTERLY DIVIDEND PERIOD THEREAFTER,


IN EACH CASE, TO AND INCLUDING THE FIRST TO OCCUR OF (I) THE DATE ON WHICH THE
STATED VALUE OF SUCH SHARE (PLUS ALL ACCRUED AND UNPAID DIVIDENDS THEREON UP TO
BUT NOT INCLUDING THE DATE OF PAYMENT) IS PAID TO THE HOLDER THEREOF IN
CONNECTION WITH THE LIQUIDATION, DISSOLUTION OR WINDING UP, OR DISTRIBUTION OF
THE ASSETS OF, OF THE CORPORATION OR (II) THE DATE OF THE REDEMPTION OF SUCH
SHARE BY THE CORPORATION.


2B.          QUARTERLY DIVIDEND PERIODS.  UNLESS OTHERWISE SPECIFIED IN SECTION
2A, QUARTERLY DIVIDEND PERIODS SHALL COMMENCE ON JANUARY 1, APRIL 1, JULY 1 AND
OCTOBER 1 IN EACH YEAR AND SHALL END ON AND INCLUDE THE DAY IMMEDIATELY
PRECEDING THE FIRST DAY OF THE NEXT QUARTERLY DIVIDEND PERIOD.  DIVIDENDS ON
SHARES OF PERPETUAL PREFERRED STOCK SHALL BE PAYABLE ON MARCH 31, JUNE 30,
SEPTEMBER 30 AND DECEMBER 31 OF EACH YEAR (A “DIVIDEND PAYMENT DATE”),
COMMENCING [          ], 2007(11); PROVIDED, THAT THE CORPORATION MAY ELECT TO
ACCUMULATE ANY DIVIDENDS PAYABLE AFTER THE FIRST ANNIVERSARY OF THE ISSUE DATE
AS PROVIDED IN SECTION 2C INSTEAD OF PAYING SUCH DIVIDENDS IN CASH ON THE
APPLICABLE DIVIDEND PAYMENT DATE (SUCH ACCUMULATED DIVIDENDS, THE “ACCUMULATED
DIVIDENDS”), AND SUCH ACCUMULATED DIVIDENDS SHALL CONSTITUTE PASSED DIVIDENDS
PURSUANT TO SECTION 2C BUT SUCH ACCUMULATION SHALL NOT CONSTITUTE A DEFAULT
UNDER, OR A FAILURE TO PAY A DIVIDEND, FOR PURPOSES OF THIS CERTIFICATE,
PROVIDED THAT, FOR THE AVOIDANCE OF DOUBT, SECTION 6B SHALL APPLY SO LONG AS
THERE ARE ACCRUED AND UNPAID ACCUMULATED DIVIDENDS.  EACH SUCH DIVIDEND SHALL BE
PAID TO THE HOLDERS OF RECORD OF THE PERPETUAL PREFERRED STOCK AS SUCH HOLDERS
SHALL APPEAR ON THE STOCK REGISTER OF THE CORPORATION ON THE RECORD DATE FOR
SUCH DIVIDEND, WHICH RECORD DATE SHALL NOT BE MORE THAN FORTY-FIVE (45) DAYS NOR
FEWER THAN TEN (10) DAYS PRECEDING SUCH DIVIDEND PAYMENT DATE AS SHALL BE FIXED
BY THE BOARD OF DIRECTORS OR A DULY AUTHORIZED COMMITTEE THEREOF.  THE QUARTERLY
DIVIDEND ON A SHARE OF PERPETUAL PREFERRED STOCK FOR EACH INITIAL DIVIDEND
PERIOD, EACH FINAL DIVIDEND PERIOD AND ANY OTHER PARTIAL QUARTERLY DIVIDEND
PERIOD SHALL BE PRORATED BASED ON THE NUMBER OF DAYS DURING SUCH PERIOD AS A
PROPORTION OF NINETY (90).


2C.          ACCUMULATED DIVIDENDS.  IF, ON ANY DIVIDEND PAYMENT DATE, THE
HOLDER OF RECORD (FOR SUCH DIVIDEND PAYMENT DATE) OF A SHARE OF PERPETUAL
PREFERRED STOCK SHALL NOT HAVE RECEIVED IN CASH THE FULL AMOUNT OF ANY DIVIDEND
REQUIRED TO BE PAID ON SUCH SHARE ON SUCH DIVIDEND PAYMENT DATE PURSUANT TO THIS
SECTION 2 (SUCH UNPAID DIVIDENDS THAT HAVE ACCRUED AND WERE REQUIRED TO BE PAID,
BUT REMAIN UNPAID, ON A DIVIDEND PAYMENT DATE, TOGETHER WITH ANY ACCRUED AND
UNPAID ACCUMULATED DIVIDENDS, THE “PASSED DIVIDENDS”), THEN SUCH PASSED
DIVIDENDS SHALL ACCUMULATE ON SUCH OUTSTANDING SHARE OF PERPETUAL PREFERRED
STOCK, WHETHER OR NOT THERE ARE FUNDS LEGALLY AVAILABLE FOR THE PAYMENT THEREOF
OR SUCH PASSED DIVIDENDS ARE DECLARED BY THE BOARD OF DIRECTORS, AND UNTIL SUCH
PASSED DIVIDENDS HAVE BEEN PAID, THE DIVIDEND RATE SHALL BE COMPUTED ON THE SUM
OF THE STATED VALUE PLUS SUCH UNPAID PASSED DIVIDEND.  IN THE EVENT THAT PASSED
DIVIDENDS SHALL HAVE ACCRUED BUT REMAIN UNPAID FOR TWO CONSECUTIVE QUARTERLY
DIVIDEND PERIODS (EACH SUCH QUARTERLY DIVIDEND PERIOD, A “PASSED QUARTER”), THE
DIVIDEND RATE SHALL, AS OF THE END OF SUCH TWO-PASSED QUARTERS PERIOD,
PROSPECTIVELY INCREASE BY TWO PERCENT (2.0%) PER ANNUM, AND THE DIVIDEND RATE
SHALL FURTHER INCREASE PROSPECTIVELY BY

--------------------------------------------------------------------------------

(10)     This date shall be the first March 31, June 30, September 30 or
December 31, as applicable, after the tenth anniversary of the Issue Date.

(11)     This date shall be the first March 31, June 30, September 30 or
December 31, as applicable, after the Issue Date.

3


--------------------------------------------------------------------------------



TWO PERCENT (2.0%) PER ANNUM AS OF THE END OF EACH SUBSEQUENT TWO-PASSED
QUARTERS PERIOD WITH RESPECT TO WHICH PASSED DIVIDENDS SHALL HAVE ACCRUED BUT
REMAIN UNPAID; PROVIDED, HOWEVER, THAT, SUBJECT TO SECTION 2E, UNDER NO
CIRCUMSTANCES SHALL THE DIVIDEND RATE APPLICABLE AT ANY TIME PRIOR TO THE TENTH
(10TH) ANNIVERSARY OF THE ISSUE DATE EXCEED SIXTEEN PERCENT (16%) PER ANNUM, AND
PROVIDED FURTHER, THAT UPON PAYMENT BY THE CORPORATION OF ALL ACCRUED AND UNPAID
PASSED DIVIDENDS, THE DIVIDEND RATE SHALL THEREUPON AUTOMATICALLY BE REDUCED
PROSPECTIVELY TO THE APPLICABLE DIVIDEND RATE PER ANNUM SET FORTH IN SECTION 2A
ABOVE, SUBJECT TO SUCCESSIVE INCREASES AND REDUCTIONS AS PROVIDED BY THIS
SECTION 2C.


2D.          DISTRIBUTION OF PARTIAL DIVIDEND PAYMENTS.  EXCEPT AS OTHERWISE
PROVIDED HEREIN, IF AT ANY TIME THE CORPORATION PAYS LESS THAN THE TOTAL AMOUNT
OF DIVIDENDS THEN ACCRUED WITH RESPECT TO THE PERPETUAL PREFERRED STOCK OR ANY
PARITY SECURITIES, SUCH PAYMENT SHALL BE DISTRIBUTED PRO RATA AMONG THE HOLDERS
THEREOF BASED UPON THE AGGREGATE ACCRUED BUT UNPAID DIVIDENDS ON THE SHARES OF
PERPETUAL PREFERRED STOCK OR SUCH PARITY SECURITIES, AS APPLICABLE, HELD BY EACH
SUCH HOLDER.


2E.           INCREASE AMOUNTS.


(I)            NOTWITHSTANDING ANYTHING IN THIS CERTIFICATE TO THE CONTRARY, IF,
AS OF THE ISSUE DATE, SINCE DECEMBER 31, 2006 THERE SHALL HAVE OCCURRED A
MATERIAL ADVERSE EFFECT ON THE BUSINESS, CONDITION (FINANCIAL OR OTHERWISE),
OPERATIONS, ASSETS OR LIABILITIES OF THE CORPORATION AND ITS EXISTING
SUBSIDIARIES (WHICH FOR THE AVOIDANCE OF DOUBT EXCLUDES APPLEBEE’S
INTERNATIONAL, INC., A DELAWARE CORPORATION, AND EACH OF ITS SUBSIDIARIES),
TAKEN AS A WHOLE, THEN (X) THE DIVIDEND RATES APPLICABLE FROM TIME TO TIME
PURSUANT TO THIS CERTIFICATE SHALL IN EACH CASE BE INCREASED BY TWO PERCENT (2%)
PER ANNUM AND (Y) THE MAXIMUM DIVIDEND RATE PAYABLE PRIOR TO THE TENTH (10TH)
ANNIVERSARY OF THE ISSUE DATE SHALL BE EIGHTEEN PERCENT (18%) PER ANNUM.


(II)           NOTWITHSTANDING ANYTHING IN THIS CERTIFICATE TO THE CONTRARY, IF,
AS OF THE ISSUE DATE, ANY OF THE REPRESENTATIONS AND WARRANTIES OF THE
CORPORATION (WHICH FOR THE AVOIDANCE OF DOUBT EXCLUDES APPLEBEE’S INTERNATIONAL,
INC., A DELAWARE CORPORATION, AND EACH OF ITS SUBSIDIARIES) SET FORTH IN THAT
CERTAIN STOCK PURCHASE AGREEMENT BETWEEN THE CORPORATION AND MSD SBI, L.P., A
DELAWARE LIMITED PARTNERSHIP, SHALL FAIL TO BE TRUE AND CORRECT IN ANY MATERIAL
RESPECT AS OF THE ISSUE DATE AS THOUGH MADE ON AND AS OF THE ISSUE DATE (EXCEPT
TO THE EXTENT (X) THAT ANY SUCH REPRESENTATION AND WARRANTY IS QUALIFIED AS TO
“MATERIALITY” OR “MATERIAL ADVERSE EFFECT”, IN WHICH CASE SUCH REPRESENTATIONS
AND WARRANTIES SHALL FAIL TO BE TRUE AND CORRECT IN ALL RESPECTS AND (Y) ANY
SUCH REPRESENTATION AND WARRANTY EXPRESSLY RELATES TO AN EARLIER DATE, IN WHICH
CASE SUCH REPRESENTATION AND WARRANTY SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF SUCH EARLIER DATE), THEN (X) THE DIVIDEND RATES APPLICABLE FROM
TIME TO TIME PURSUANT TO THIS CERTIFICATE SHALL IN EACH CASE BE INCREASED BY ONE
PERCENT (1%) PER ANNUM AND (Y) THE MAXIMUM DIVIDEND RATE PAYABLE PRIOR TO THE
TENTH (10TH) ANNIVERSARY OF THE ISSUE DATE SHALL BE SEVENTEEN PERCENT (17%) PER
ANNUM.


(III)          IF (A) ANY CONDITION OR EVENT EXISTS AS OF THE ISSUE DATE THAT IS
DESCRIBED IN MORE THAN ONE OF CLAUSES (I) AND (II) ABOVE, OR (B) MORE THAN ONE
OF THE CONDITIONS OR EVENTS DESCRIBED IN CLAUSE (I) AND (II) EXIST AS OF THE
CLOSING DATE, THEN ONLY CLAUSE (I) SHALL BE DEEMED TO APPLY.


SECTION 3.               LIQUIDATION.  UPON ANY LIQUIDATION, DISSOLUTION OR
WINDING UP, OR ANY OTHER DISTRIBUTION OF THE ASSETS, OF THE CORPORATION (WHETHER
VOLUNTARY OR INVOLUNTARY), EACH HOLDER OF PERPETUAL PREFERRED STOCK SHALL BE
ENTITLED TO BE PAID, BEFORE ANY DISTRIBUTION OR PAYMENT IS MADE UPON ANY JUNIOR
SECURITIES, AN AMOUNT IN CASH EQUAL TO THE AGGREGATE STATED VALUE OF ALL SHARES
OF PERPETUAL PREFERRED STOCK HELD BY SUCH HOLDER (PLUS ALL ACCRUED AND UNPAID
DIVIDENDS THEREON UP TO BUT NOT INCLUDING THE DATE OF PAYMENT), AND THE HOLDERS
OF PERPETUAL PREFERRED STOCK SHALL NOT BE ENTITLED TO ANY FURTHER PAYMENT IN
RESPECT THEREOF.  IF UPON ANY SUCH LIQUIDATION, DISSOLUTION OR WINDING UP OF THE

4


--------------------------------------------------------------------------------



CORPORATION THE CORPORATION’S ASSETS TO BE DISTRIBUTED AMONG THE HOLDERS OF THE
PERPETUAL PREFERRED STOCK AND ANY PARITY SECURITIES ARE INSUFFICIENT TO PERMIT
PAYMENT TO SUCH HOLDERS OF THE PERPETUAL PREFERRED STOCK OF THE AGGREGATE AMOUNT
WHICH THEY ARE ENTITLED TO BE PAID UNDER THIS SECTION 3 AND SUCH HOLDERS OF
PARITY SECURITIES OF THE AGGREGATE AMOUNT WHICH THEY ARE ENTITLED TO BE PAID IN
ACCORDANCE WITH THE TERMS OF SUCH PARITY SECURITIES, THEN THE ENTIRE ASSETS
AVAILABLE TO BE DISTRIBUTED TO THE CORPORATION’S STOCKHOLDERS SHALL BE
DISTRIBUTED PRO RATA AMONG THE HOLDERS OF THE PERPETUAL PREFERRED STOCK AND ANY
PARITY SECURITIES, IN ACCORDANCE WITH THE FULL RESPECTIVE PREFERENTIAL PAYMENTS
THAT WOULD BE PAYABLE ON SUCH SHARES OF PERPETUAL PREFERRED STOCK AND SUCH
SHARES OF PARITY SECURITIES IF ALL AMOUNTS PAYABLE THEREON WERE PAYABLE IN
FULL.  NEITHER THE CONSOLIDATION OR MERGER OF THE CORPORATION INTO OR WITH ANY
OTHER ENTITY OR ENTITIES (WHETHER OR NOT THE CORPORATION IS THE SURVIVING
ENTITY), NOR THE SALE OR TRANSFER BY THE CORPORATION OF ALL OR ANY PART OF ITS
ASSETS, NOR THE REDUCTION OF THE CAPITAL STOCK OF THE CORPORATION NOR ANY OTHER
FORM OF RECAPITALIZATION OR REORGANIZATION AFFECTING THE CORPORATION SHALL BE
DEEMED TO BE A LIQUIDATION, DISSOLUTION OR WINDING UP OF THE CORPORATION WITHIN
THE MEANING OF THIS SECTION 3 OR ANY OTHER SECTION OF THIS CERTIFICATE.


SECTION 4.               REDEMPTIONS.


4A.          OPTIONAL REDEMPTION.


(I)            EXCEPT AS DESCRIBED IN SECTION 4B BELOW, SHARES OF PERPETUAL
PREFERRED STOCK WILL NOT BE REDEEMABLE BY THE CORPORATION PRIOR TO THE FIRST
ANNIVERSARY OF THE ISSUE DATE.  ON AND AFTER THE FIRST ANNIVERSARY OF THE ISSUE
DATE, THE CORPORATION MAY REDEEM THE OUTSTANDING SHARES OF PERPETUAL PREFERRED
STOCK, IN WHOLE OR (SUBJECT TO THE FOLLOWING PARAGRAPH (II) AND THE PROVISO OF
THIS PARAGRAPH (I)) IN PART, UPON NOT LESS THAN FIFTEEN (15) NOR MORE THAN SIXTY
(60) DAYS’ NOTICE, FOR CASH AT THE REDEMPTION PRICES (EXPRESSED AS PERCENTAGES
OF STATED VALUE) SET FORTH BELOW PLUS ACCRUED AND UNPAID DIVIDENDS ON THE SHARES
OF PERPETUAL PREFERRED STOCK REDEEMED, UP TO BUT NOT INCLUDING THE APPLICABLE
REDEMPTION DATE, IF REDEEMED DURING THE PERIOD INDICATED BELOW; PROVIDED THAT IF
FEWER THAN ALL OF THE OUTSTANDING SHARES OF PERPETUAL PREFERRED STOCK ARE TO BE
REDEEMED, THEN SUCH REDEMPTION SHALL BE IN AN AGGREGATE STATED VALUE OF NO LESS
THAN $50,000,000 AND THE AGGREGATE STATED VALUE OF OUTSTANDING SHARES OF
PERPETUAL PREFERRED STOCK NOT REDEEMED SHALL BE GREATER THAN $50,000,000:

Period

 

Percentage

 

 

 

 

 

First anniversary of the Issue Date to but not including the second anniversary
of the Issue Date

 

104.0

%

Second anniversary of the Issue Date to but not including the third anniversary
of the Issue Date

 

103.0

%

Third anniversary of the Issue Date to but not including the fourth anniversary
of the Issue Date

 

102.0

%

On and after the fourth anniversary of the Issue Date

 

100.0

%

 


(II)           IN THE EVENT THAT AT ANY TIME FEWER THAN ALL OF THE OUTSTANDING
SHARES OF PERPETUAL PREFERRED STOCK ARE TO BE REDEEMED, EITHER THE SHARES TO BE
REDEEMED SHALL BE SELECTED BY LOT OR THE REDEMPTION SHALL BE MADE PRO RATA IN
PROPORTION TO THE NUMBER OF SHARES HELD BY EACH HOLDER OF PERPETUAL PREFERRED
STOCK.  IN NO EVENT, HOWEVER, MAY THE CORPORATION REDEEM FEWER THAN ALL
OUTSTANDING SHARES OF PERPETUAL PREFERRED STOCK UNLESS ALL ACCRUED AND UNPAID
DIVIDENDS ON ALL THEN OUTSTANDING SHARES OF PERPETUAL PREFERRED STOCK HAVE BEEN
PAID AS OF THE IMMEDIATELY PRECEDING DIVIDEND PAYMENT DATE.

5


--------------------------------------------------------------------------------



4B.          MANDATORY REDEMPTION.  UPON THE OCCURRENCE OF A CHANGE OF CONTROL,
UNLESS PROHIBITED BY APPLICABLE LAW, THE CORPORATION SHALL REDEEM ALL THEN
OUTSTANDING SHARES OF PERPETUAL PREFERRED STOCK FOR CASH AT THE REDEMPTION PRICE
PER SHARE CORRESPONDING TO THE TIMING OF SUCH CHANGE OF CONTROL, AS INDICATED
BELOW; PROVIDED THAT IN THE EVENT THAT ANY SHARES OF PERPETUAL PREFERRED STOCK
ARE NOT REDEEMED UPON THE OCCURRENCE OF A CHANGE OF CONTROL PURSUANT TO THIS
SECTION 4B BECAUSE OF A PROHIBITION UNDER APPLICABLE LAW, THE CORPORATION SHALL
USE ITS REASONABLE BEST EFFORTS TO CAUSE SUCH PROHIBITION NOT TO APPLY AND SHALL
REDEEM SUCH SHARES AS SOON AS SUCH PROHIBITION NO LONGER APPLIES:

Timing of Change of Control

 

Redemption Price

 

 

 

Prior to but not including the first anniversary of the Issue Date

 

104.0% of the Stated Value, plus the amount of dividends that have accrued or
would have accrued up to but not including the first anniversary of the Issue
Date but that have not been previously paid

First anniversary of the Issue Date to but not including the second anniversary
of the Issue Date

 

104.0% of the Stated Value, plus accrued and unpaid dividends up to but not
including the redemption date

Second anniversary of the Issue Date to but not including the third anniversary
of the Issue Date

 

103.0% of the Stated Value, plus accrued and unpaid dividends up to but not
including the redemption date

Third anniversary of the Issue Date to but not including the fourth anniversary
of the Issue Date

 

102.0% of the Stated Value, plus accrued and unpaid dividends up to but not
including the redemption date

On and after the fourth anniversary of the Issue Date

 

100.0% of the Stated Value, plus accrued and unpaid dividends up to but not
including the redemption date

 

In the event that the Corporation fails to make any applicable redemption
payment required to be made by this Section 4B when such payment is required to
be made by this Section 4B, then (i) the applicable redemption price with
respect to each share of Perpetual Preferred Stock shall be automatically
increased by an amount equal to five percent (5%) of the Stated Value and (ii)
until such time as the Corporation makes such redemption payment (as so
increased by this paragraph), dividends on the shares of Perpetual Preferred
Stock called for redemption shall continue to accrue on and after the redemption
date at the then applicable Dividend Rate (including any applicable increases to
the then applicable Dividend Rate pursuant to Section 2C).

In the event that any indenture or agreement relating to indebtedness for
borrowed money of the Corporation would prohibit the Corporation from redeeming
the Perpetual Preferred Stock pursuant to this Section 4B upon the occurrence of
a Change of Control, then the Corporation shall, not later than the occurrence
of such Change of Control, either obtain any requisite consents under such
indenture or agreement relating to indebtedness for borrowed money to permit the
redemption of the

6


--------------------------------------------------------------------------------


Perpetual Preferred Stock pursuant to this Section 4B or shall repay the
outstanding indebtedness under such indenture or agreement relating to
indebtedness for borrowed money.


4C.          NOTICE OF REDEMPTION.  THE CORPORATION SHALL MAIL WRITTEN NOTICE OF
ANY REDEMPTION PURSUANT TO THIS SECTION 4, POSTAGE PREPAID, AT LEAST FIFTEEN
(15) DAYS BUT NOT MORE THAN SIXTY (60) DAYS PRIOR TO THE REDEMPTION DATE, TO
EACH HOLDER OF RECORD OF SHARES OF PERPETUAL PREFERRED STOCK TO BE REDEEMED AT
SUCH HOLDER’S ADDRESS APPEARING ON THE STOCK REGISTER OF THE CORPORATION.  EACH
SUCH NOTICE SHALL STATE (I) THE DATE FIXED FOR SUCH REDEMPTION, (II) THE PLACE
OR PLACES WHERE CERTIFICATES FOR THE SHARES OF PERPETUAL PREFERRED STOCK CALLED
FOR REDEMPTION ARE TO BE SURRENDERED FOR PAYMENT, (III) THE REDEMPTION PRICE,
(IV) THAT UNLESS THE CORPORATION DEFAULTS IN MAKING THE REDEMPTION PAYMENT,
DIVIDENDS ON THE SHARES OF PERPETUAL PREFERRED STOCK CALLED FOR REDEMPTION SHALL
CEASE TO ACCRUE ON AND AFTER THE REDEMPTION DATE, AND (V) THAT IF FEWER THAN ALL
OF THE SHARES OF PERPETUAL PREFERRED STOCK OWNED BY SUCH HOLDER ARE THEN TO BE
REDEEMED, THE NUMBER OF SHARES WHICH ARE TO BE REDEEMED.

If the notice of redemption shall have been so mailed and if prior to the date
of redemption specified in such notice all funds necessary for such redemption
shall have been irrevocably deposited in trust, for the account of the holders
of the shares of Perpetual Preferred Stock to be redeemed, with a bank or trust
company named in such notice doing business in New York, New York, and having
capital surplus and undivided profits of at least $500,000,000, then, without
awaiting the redemption date, all shares of Perpetual Preferred Stock with
respect to which such notice shall have been so mailed and such deposit shall
have been so made thereupon shall, notwithstanding that any certificate for
shares of Perpetual Preferred Stock shall not have been surrendered for
cancellation, be deemed no longer to be outstanding, and all rights with respect
to such shares of Perpetual Preferred Stock forthwith upon such deposit in trust
shall cease and terminate, except for the right of the holders thereof on or
after the redemption date to receive out of such deposit the amount payable upon
the redemption, without interest.  If the holders of any shares of Perpetual
Preferred Stock which have been called for redemption shall not within two (2)
years (or any longer period required by law) after the redemption date claim any
amount so deposited in trust for the redemption of such shares, then such bank
or trust company shall, if permitted by applicable law, pay over to the
Corporation any such unclaimed amount so deposited with it and thereupon shall
be relieved of all responsibility in respect thereof; and thereafter the holders
of such shares shall, subject to applicable unclaimed property laws, look only
to the Corporation for payment of the redemption price for such shares, without
interest.  Upon surrender, in accordance with such notice, of the certificates
for any shares so redeemed, the applicable redemption price shall be paid in
cash by wire transfer of immediately available funds to an account or accounts
designated by such holder of Perpetual Preferred Stock.  In the event that less
than all of the shares of Perpetual Preferred Stock represented by any
certificate are redeemed, a new certificate representing the unredeemed shares
shall be promptly issued to the holder thereof without cost to such holder.


4D.          STATUS OF SHARES.  SHARES OF PERPETUAL PREFERRED STOCK REDEEMED,
PURCHASED, OR OTHERWISE ACQUIRED BY THE CORPORATION SHALL, AFTER SUCH
ACQUISITION, HAVE THE STATUS OF AUTHORIZED BUT UNISSUED SHARES OF PREFERRED
STOCK AND MAY BE REISSUED BY THE CORPORATION AT ANY TIME AS SHARES OF ANY SERIES
OF PREFERRED STOCK, OTHER THAN AS SHARES OF PERPETUAL PREFERRED STOCK.


SECTION 5.               VOTING RIGHTS. THE HOLDERS OF PERPETUAL PREFERRED STOCK
SHALL HAVE NO RIGHT TO VOTE ON ANY MATTERS TO BE VOTED ON BY THE STOCKHOLDERS OF
THE CORPORATION EXCEPT (I) AS REQUIRED BY APPLICABLE LAW, (II) AS SET FORTH IN
SECTION 11 HEREOF, AND (III) THAT THE HOLDERS OF THE PERPETUAL PREFERRED STOCK
SHALL BE ENTITLED TO VOTE AS A SEPARATE CLASS, WITH EACH SHARE OF PERPETUAL
PREFERRED STOCK BEING ENTITLED TO ONE VOTE, WITH RESPECT TO ANY PROPOSED
AMENDMENT TO THE CORPORATION’S CERTIFICATE OF INCORPORATION THAT WOULD (1) ALTER
OR CHANGE THE POWERS, PREFERENCES OR SPECIAL RIGHTS OF THE SHARES OF PERPETUAL
PREFERRED STOCK, OR (2) ADVERSELY AFFECT IN ANY MATERIAL RESPECT THE RIGHTS OF
SUCH HOLDERS.

7


--------------------------------------------------------------------------------



SECTION 6.               NEGATIVE COVENANTS.


6A.          NO PROHIBITION ON DIVIDENDS. SO LONG AS ANY SHARES OF PERPETUAL
PREFERRED STOCK ARE ISSUED AND OUTSTANDING, THE CORPORATION SHALL NOT ENTER INTO
ANY AGREEMENT WHICH, BY ITS TERMS (OTHER THAN IN THE EVENT OF A BREACH OF, OR A
DEFAULT UNDER, SUCH AGREEMENT), WOULD PROHIBIT THE PAYMENT OF DIVIDENDS ON THE
PERPETUAL PREFERRED STOCK; PROVIDED THAT THE BRIDGE CREDIT FACILITIES
(COLLECTIVELY, THE “BRIDGE FACILITY”) DESCRIBED IN THE COMMITMENT LETTER (THE
“COMMITMENT LETTER”) DATED AS OF JULY 15, 2007, AMONG, THE CORPORATION, CHLH
CORP., LEHMAN BROTHERS INC., LEHMAN BROTHERS COMMERCIAL BANK AND LEHMAN
COMMERCIAL PAPER INC. MAY, FOR SO LONG AS THE BRIDGE FACILITY REMAINS
OUTSTANDING, PROHIBIT THE PAYMENT OF CASH DIVIDENDS ON THE PERPETUAL PREFERRED
STOCK ON ANY DIVIDEND PAYMENT DATE ON OR AFTER THE FIRST ANNIVERSARY OF THE
ISSUE DATE TO THE EXTENT THAT (IN EACH CASE AS SET FORTH IN THE COMMITMENT
LETTER)  (X) THE AMOUNT OF ANY SUCH DIVIDENDS WOULD CAUSE THE LIMITATION ON
AGGREGATE RESTRICTED PAYMENTS OF $17,400,000 FOR EACH ANNUAL PERIOD COMMENCING
ON THE FIRST ANNIVERSARY OF THE ISSUE DATE AND ENDING ON THE DAY IMMEDIATELY
PRECEDING THE NEXT ANNIVERSARY OF THE ISSUE DATE TO BE EXCEEDED OR (Y)
IMMEDIATELY BEFORE OR AFTER GIVING EFFECT TO SUCH PAYMENT THE CORPORATION SHALL
NOT BE IN COMPLIANCE WITH THE AGREED UPON CASH INTEREST COVERAGE RATIO SET FORTH
IN THE BRIDGE FACILITY (PROVIDED THAT THE RATIO APPLICABLE AT ANY TIME UNDER
SUCH TEST SHALL BE THE SAME AS THE RATIO APPLICABLE AT SUCH TIME UNDER THE
MINIMUM CASH INTEREST COVERAGE RATIO FINANCIAL COVENANT).


6B.          REDEMPTION DEFAULT; PASSED DIVIDENDS.  IN THE EVENT OF A FAILURE BY
THE CORPORATION TO MAKE ANY APPLICABLE REDEMPTION PAYMENT REQUIRED TO BE MADE
PURSUANT TO SECTION 4B WHEN SUCH PAYMENT IS REQUIRED TO BE MADE PURSUANT TO
SECTION 4B, OR A PASSED DIVIDEND (INCLUDING ANY ACCUMULATED DIVIDEND), UNTIL
SUCH TIME AS SUCH REQURIED REDEMPTION PAYMENT HAS BEEN MADE OR THE PAYMENT HAS
BEEN MADE WITH RESPECT TO ALL PASSED DIVIDENDS, AS APPLICABLE, THE CORPORATION
SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE HOLDERS OF A MAJORITY OF THE
OUTSTANDING SHARES OF PERPETUAL PREFERRED STOCK: (I) REDEEM, PURCHASE OR
OTHERWISE ACQUIRE ANY JUNIOR SECURITIES OR PARITY SECURITIES, NOR SHALL THE
CORPORATION PAY OR DECLARE ANY DIVIDEND OR MAKE ANY DISTRIBUTION UPON ANY JUNIOR
SECURITIES OR PARITY SECURITIES (OTHER THAN DIVIDENDS OR DISTRIBUTIONS PAYABLE
IN-KIND, INCLUDING THROUGH ACCRETION OF THE STATED VALUE OF SUCH SECURITIES, IN
ACCORDANCE WITH THE TERMS OF SUCH SECURITIES); (II) ACQUIRE OR AGREE TO ACQUIRE
BY MERGING OR CONSOLIDATING WITH, OR BY PURCHASING ALL OR A SUBSTANTIAL PORTION
OF THE ASSETS OF, OR BY PURCHASING ALL OR A SUBSTANTIAL EQUITY OR VOTING
INTEREST IN, OR BY ANY OTHER MANNER, ANY PERSON OR DIVISION THEREOF, OTHER THAN
ACQUISITIONS NOT TO EXCEED $30,000,000 ON AN AGGREGATE BASIS DURING THE PERIOD
IN WHICH SUCH PASSED DIVIDENDS OR REDEMPTION PAYMENT, AS APPLICABLE, REMAIN
UNPAID; OR (III) INCUR CAPITAL EXPENDITURES IN EXCESS OF $20,000,000 IN ANY
CONSECUTIVE TWELVE-MONTH PERIOD COMMENCING AFTER THE OCCURRENCE OF SUCH PASSED
DIVIDEND OR REDEMPTION PAYMENT, AS APPLICABLE.


6C.          NO ISSUANCE OF SENIOR OR PARITY PREFERRED STOCK.  SO LONG AS ANY
SHARES OF PERPETUAL PREFERRED STOCK ARE ISSUED AND OUTSTANDING, THE CORPORATION
SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE HOLDERS OF AT LEAST A
MAJORITY OF THE THEN OUTSTANDING SHARES OF PERPETUAL PREFERRED STOCK, ISSUE ANY
SERIES OF PREFERRED STOCK RANKING SENIOR TO OR ON A PARITY WITH THE PERPETUAL
PREFERRED STOCK WITH RESPECT TO THE PAYMENT OF DIVIDENDS OR DISTRIBUTIONS,
REDEMPTION OR IN THE LIQUIDATION, DISSOLUTION OR WINDING UP, OR UPON ANY
DISTRIBUTION OF THE ASSETS OF, THE CORPORATION.


SECTION 7.               TRANSFER RESTRICTIONS.


(I)            NONE OF THE SHARES OF PERPETUAL PREFERRED STOCK MAY BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND ANY OTHER APPLICABLE SECURITIES LAWS, OR
PURSUANT TO AN EXEMPTION THEREFROM, AND IN EACH CASE IN COMPLIANCE WITH THE
TERMS OF THIS CERTIFICATE AND THE RESTRICTIONS SET FORTH IN THE TEXT OF THE
RESTRICTIVE LEGEND REQUIRED TO BE SET FORTH ON THE SHARES PURSUANT TO CLAUSE
(II) OF THIS SECTION 7.  THE CORPORATION

8


--------------------------------------------------------------------------------



SHALL BE ENTITLED TO GIVE STOP TRANSFER ORDERS TO ITS TRANSFER AGENT WITH
RESPECT TO THE SHARES OF PERPETUAL PREFERRED STOCK IN ORDER TO ENFORCE THE
FOREGOING RESTRICTIONS.


(II)           EACH CERTIFICATE REPRESENTING SHARES OF PERPETUAL PREFERRED STOCK
SHALL CONTAIN A LEGEND SUBSTANTIALLY TO THE FOLLOWING EFFECT (IN ADDITION TO ANY
LEGENDS REQUIRED UNDER APPLICABLE SECURITIES LAWS):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE DIRECTLY OR INDIRECTLY OFFERED, SOLD, TRANSFERRED, ENCUMBERED, ASSIGNED
OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS, OR (B) AN APPLICABLE EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, INCLUDING RULE 144, SUBJECT
TO THE COMPANY’S AND THE TRANSFER AGENT’S RIGHT PRIOR TO ANY SUCH OFFER, SALE,
TRANSFER, ENCUMBRANCE, ASSIGNMENT OR OTHER DISPOSITION TO REQUIRE THE DELIVERY
OF REASONABLE AND CUSTOMARY CERTIFICATIONS AND/OR OTHER INFORMATION REASONABLY
SATISFACTORY TO EACH OF THEM.

To the extent that the circumstances or provisions requiring the above legend
have ceased to be effective, the Corporation will upon request reissue
certificates without the legend.


SECTION 8.               REGISTRATION OF TRANSFER.  THE CORPORATION SHALL KEEP
AT ITS PRINCIPAL OFFICE A REGISTER FOR THE REGISTRATION OF PERPETUAL PREFERRED
STOCK.  UPON THE SURRENDER OF ANY CERTIFICATE REPRESENTING PERPETUAL PREFERRED
STOCK AT SUCH PLACE, THE CORPORATION SHALL, AT THE REQUEST OF THE RECORD HOLDER
OF SUCH CERTIFICATE, EXECUTE AND DELIVER (AT THE CORPORATION’S EXPENSE) A NEW
CERTIFICATE OR CERTIFICATES IN EXCHANGE THEREFOR REPRESENTING IN THE AGGREGATE
THE NUMBER OF SHARES OF PERPETUAL PREFERRED STOCK REPRESENTED BY THE SURRENDERED
CERTIFICATE.  EACH SUCH NEW CERTIFICATE SHALL BE REGISTERED IN SUCH NAME AND
SHALL REPRESENT SUCH NUMBER OF SHARES OF PERPETUAL PREFERRED STOCK AS IS
REQUESTED BY THE HOLDER OF THE SURRENDERED CERTIFICATE AND SHALL BE
SUBSTANTIALLY IDENTICAL IN FORM TO THE SURRENDERED CERTIFICATE, AND DIVIDENDS
SHALL ACCRUE ON THE PERPETUAL PREFERRED REPRESENTED BY SUCH NEW CERTIFICATE FROM
THE DATE TO WHICH DIVIDENDS HAVE BEEN FULLY PAID ON SUCH PERPETUAL PREFERRED
STOCK REPRESENTED BY THE SURRENDERED CERTIFICATE.


SECTION 9.               REPLACEMENT.  UPON RECEIPT OF EVIDENCE REASONABLY
SATISFACTORY TO THE CORPORATION (AN AFFIDAVIT OF THE REGISTERED HOLDER SHALL BE
SATISFACTORY) OF THE OWNERSHIP AND THE LOSS, THEFT, DESTRUCTION OR MUTILATION OF
ANY CERTIFICATE EVIDENCING SHARES OF PERPETUAL PREFERRED STOCK, AND IN THE CASE
OF ANY SUCH LOSS, THEFT OR DESTRUCTION, UPON RECEIPT OF INDEMNITY REASONABLY
SATISFACTORY TO THE CORPORATION (PROVIDED THAT IF THE HOLDER IS A FINANCIAL
INSTITUTION OR OTHER INSTITUTIONAL INVESTOR ITS OWN AGREEMENT SHALL BE
SATISFACTORY), OR, IN THE CASE OF ANY SUCH MUTILATION UPON SURRENDER OF SUCH
CERTIFICATE, THE CORPORATION SHALL (AT ITS EXPENSE) EXECUTE AND DELIVER IN LIEU
OF SUCH CERTIFICATE A NEW CERTIFICATE OF LIKE KIND REPRESENTING THE NUMBER OF
SHARES OF PERPETUAL PREFERRED STOCK OF SUCH CLASS REPRESENTED BY SUCH LOST,
STOLEN, DESTROYED OR MUTILATED CERTIFICATE AND DATED THE DATE OF SUCH LOST,
STOLEN, DESTROYED OR MUTILATED CERTIFICATE.

9


--------------------------------------------------------------------------------



SECTION 10.     DEFINITIONS.

“Business Day” means any day, other than a Saturday or Sunday, that is neither a
legal holiday nor a day on which banking institutions in New York City, New York
are authorized or required by law, regulation or executive order to close.

“Certificate” means this Certificate of Designations of the Powers, Preferences
and Relative, Participating, Optional and Other Special Rights of Series A
Perpetual Preferred Stock, and Qualifications, Limitations and Restrictions
Thereof.

“Change of Control” means the occurrence of any of the following:

(1)           THE ACQUISITION BY ANY PERSON (INCLUDING ANY SYNDICATE OR GROUP
DEEMED TO BE A “PERSON” UNDER SECTION 13(D)(3) OF THE EXCHANGE ACT) OF
BENEFICIAL OWNERSHIP (AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY
OR INDIRECTLY, THROUGH A PURCHASE, MERGER OR OTHER ACQUISITION TRANSACTION OR
SERIES OF TRANSACTIONS, OF SHARES OF CAPITAL STOCK OF THE CORPORATION ENTITLING
SUCH PERSON TO EXERCISE 50% OR MORE OF THE TOTAL VOTING POWER OF ALL SHARES OF
VOTING STOCK OF THE CORPORATION, OTHER THAN (A) ANY SUCH ACQUISITION BY THE
CORPORATION, ANY WHOLLY OWNED SUBSIDIARY OF THE CORPORATION (PROVIDED THAT THE
“HOLDING COMPANY CONDITION IS SATISFIED” (AS DEFINED BELOW), IF APPLICABLE) OR
ANY EMPLOYEE BENEFIT PLAN OF THE CORPORATION OR (B) ANY SUCH ACQUISITION BY ANY
HOLDING COMPANY WHICH AFTER THE OCCURRENCE OF SUCH ACQUISITION OWNS 100% OF THE
TOTAL VOTING POWER OF ALL SHARES OF VOTING STOCK OF THE CORPORATION AND AS A
RESULT OF WHICH THE “HOLDING COMPANY CONDITION IS SATISFIED” (SO LONG AS NO
CHANGE OF CONTROL WOULD OTHERWISE HAVE OCCURRED IN RESPECT OF THE VOTING STOCK
OF SUCH HOLDING COMPANY);

(2)           ANY CONSOLIDATION OF THE CORPORATION WITH, OR MERGER OF THE
CORPORATION INTO, ANY OTHER PERSON, ANY MERGER OF ANOTHER PERSON INTO THE
CORPORATION, OR ANY CONVEYANCE, SALE, TRANSFER, SHARE EXCHANGE, LEASE (OTHER
THAN A MERE GRANT OF SECURITY INTEREST) OR OTHER DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE CORPORATION TO ANOTHER PERSON, OTHER THAN
(A) ANY SUCH TRANSACTION (X) THAT DOES NOT RESULT IN ANY RECLASSIFICATION,
CONVERSION, EXCHANGE OR CANCELLATION OF OUTSTANDING SHARES OF CAPITAL STOCK OF
THE CORPORATION UNLESS THE “HOLDING COMPANY CONDITION IS SATISFIED,” (Y)
PURSUANT TO WHICH THE HOLDERS OF 50% OR MORE OF THE TOTAL VOTING POWER OF ALL
SHARES OF THE CORPORATION’S CAPITAL STOCK ENTITLED TO VOTE GENERALLY IN THE
ELECTION OF DIRECTORS IMMEDIATELY PRIOR TO SUCH TRANSACTION HAVE THE ENTITLEMENT
TO EXERCISE, DIRECTLY OR INDIRECTLY, 50% OR MORE OF THE TOTAL VOTING POWER OF
ALL SHARES OF CAPITAL STOCK ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS OF THE CONTINUING OR SURVIVING CORPORATION OR PERSON TO WHOM ALL OR
SUBSTANTIALLY ALL OF THE CORPORATION’S ASSETS WERE TRANSFERRED, IMMEDIATELY
AFTER SUCH TRANSACTION AND (Z) IN ADDITION, IN THE CASE OF A SALE, TRANSFER OR
OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE CORPORATION,
THE HOLDERS OF 50% OR MORE OF THE SHARES OF THE CORPORATION’S CAPITAL STOCK
IMMEDIATELY PRIOR TO SUCH TRANSACTION HOLD, DIRECTLY OR INDIRECTLY, 50% OR MORE
OF THE SHARES OF CAPITAL STOCK OF THE PERSON TO WHOM ALL OR SUBSTANTIALLY ALL OF
THE CORPORATION’S ASSETS WERE TRANSFERRED, IMMEDIATELY AFTER SUCH TRANSACTION;
(B) ANY TRANSACTION WHICH IS EFFECTED SOLELY TO CHANGE THE JURISDICTION OF
INCORPORATION OF THE CORPORATION AND RESULTS IN A RECLASSIFICATION, CONVERSION
OR EXCHANGE OF OUTSTANDING SHARES OF COMMON STOCK INTO SOLELY SHARES OF COMMON
STOCK OF THE SURVIVING ENTITY), AND AS A RESULT OF WHICH THE “HOLDING COMPANY
CONDITION IS SATISFIED”, IF APPLICABLE; AND (C) ANY SUCH TRANSACTION WITH A
HOLDING COMPANY WHICH AFTER THE OCCURRENCE OF SUCH TRANSACTION OWNS 100% OF THE
TOTAL VOTING POWER OF ALL SHARES OF VOTING STOCK OF THE CORPORATION (SO LONG AS
NO CHANGE OF CONTROL WOULD OTHERWISE HAVE OCCURRED IN RESPECT OF THE VOTING
STOCK OF SUCH HOLDING COMPANY), AND AS A RESULT OF WHICH THE “HOLDING COMPANY
CONDITION IS SATISFIED”;

10


--------------------------------------------------------------------------------


(3)           THE FIRST DAY ON WHICH A MAJORITY OF THE MEMBERS OF THE BOARD OF
DIRECTORS ARE NOT CONTINUING DIRECTORS; OR

(4)           WITH RESPECT TO ANY INDENTURE OR AGREEMENT RELATING TO
INDEBTEDNESS FOR BORROWED MONEY OF THE CORPORATION OR ITS SIGNIFICANT
SUBSIDIARIES IN AN AGGREGATE OUTSTANDING PRINCIPAL AMOUNT IN EXCESS OF
$100,000,000, ANY EVENT THAT, ABSENT A WAIVER OR CONSENT OF THE OBLIGEES
(HOWEVER DENOMINATED) UNDER SUCH INDENTURE OR AGREEMENT, WOULD (A) CONSTITUTE A
CHANGE IN CONTROL (HOWEVER DENOMINATED) WITH RESPECT TO THE CORPORATION UNDER
AND AS DEFINED IN SUCH INDENTURE OR AGREEMENT AND (B) RESULT UNDER THE TERMS OF
SUCH INDENTURE OR AGREEMENT IN AN ACCELERATED OBLIGATION TO REPAY SUCH
INDEBTEDNESS AS A RESULT OF SUCH CHANGE IN CONTROL (HOWEVER DENOMINATED).

“Common Stock” means the Corporation’s common stock, par value $.01 per share.

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors who:  (1)  was a member of such Board of Directors on the
date of this Certificate; or (2) was nominated for election or elected to such
Board of Directors with the approval of a majority of the Continuing Directors
who were members of such Board at the time of such nomination or election.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“holding company condition is satisfied” means that the Perpetual Preferred
Stock and any other series of Preferred Stock, in each case, outstanding
immediately prior to the applicable transaction that remains outstanding
immediately after such transaction, have become direct obligations of the Person
acquiring voting power over Voting Stock of the Corporation or becoming a
surviving entity or the Person to whom all or substantially all of the assets of
the Corporation are transferred, as applicable, and that the Corporation (to the
extent that it still exists) shall have guaranteed the performance of the
obligations of such Person with respect to the Perpetual Preferred Stock (to the
extent that it remains outstanding immediately following such transaction).

“Junior Securities” means any shares of Common Stock of the Corporation and any
shares of Preferred Stock specifically designated as junior to the Perpetual
Preferred Stock with respect to the payment of dividends and distributions, in
the liquidation, dissolution, winding up, or upon any other distribution of the
assets of, the Corporation.

“Parity Securities” means any shares of Preferred Stock, including the Series B
Convertible Preferred Stock, or other equity securities of the Corporation that
do not by their terms expressly provide that they rank senior to or junior to
the Perpetual Preferred Stock with respect to the payment of dividends and
distributions, in the liquidation, dissolution, winding up, or upon any other
distribution of the assets of, the Corporation.

“Person” means an individual, a partnership, a corporation, a limited liability
company, a limited liability, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.

“redemption date” as to any share of Perpetual Preferred Stock means the
applicable date specified herein in the case of any redemption; provided that no
such date shall be a redemption date unless the applicable redemption price is
actually paid in full on such date, and if not so paid in full, the redemption
date shall be the date on which such amount is fully paid.

11


--------------------------------------------------------------------------------


“Stated Value” of any share of Perpetual Preferred Stock as of any particular
date shall be equal to $1,000.  For the avoidance of doubt, no dividend paid on
any share of Perpetual Preferred Stock shall constitute an offset to or credit
against such share’s Stated Value.

“Treasury Rate” for a Quarterly Dividend Period means the annual yield to
maturity of U.S. Treasury securities with a ten-year maturity, as compiled by
and published in the most recent Federal Reserve Statistical Release H.15(519)
which has become publicly available prior to the last Business Day of such
Quarterly Dividend Period (or, if such Statistical Release is no longer
published, any publicly available source of similar data).

“Voting Stock” of a Person means capital stock of such Person entitled to vote
generally in the elections of directors of such Person.


SECTION 11.             AMENDMENT AND WAIVER.  NO AMENDMENT, MODIFICATION,
ALTERATION, REPEAL OR WAIVER OF ANY PROVISION OF SECTIONS 1 TO 10 HEREOF OR THIS
SECTION 11 SHALL BE BINDING OR EFFECTIVE WITHOUT THE PRIOR WRITTEN CONSENT OF
THE HOLDERS OF A MAJORITY OF THE SHARES OF PERPETUAL PREFERRED STOCK OUTSTANDING
AT THE TIME SUCH ACTION IS TAKEN.


SECTION 12.             NOTICES.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREUNDER, ALL NOTICES REFERRED TO HEREIN SHALL BE IN WRITING AND SHALL BE
DELIVERED BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED AND POSTAGE
PREPAID, OR BY REPUTABLE OVERNIGHT COURIER SERVICE, CHARGES PREPAID, AND SHALL
BE DEEMED TO HAVE BEEN GIVEN WHEN SO MAILED OR SENT (I) TO THE CORPORATION, AT
ITS PRINCIPAL EXECUTIVE OFFICES AND (II) TO ANY STOCKHOLDER, AT SUCH HOLDER’S
ADDRESS AS IT APPEARS IN THE STOCK RECORDS OF THE CORPORATION (UNLESS OTHERWISE
INDICATED BY ANY SUCH HOLDER).

[signature page follows]

12


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Corporation has caused this Certificate of Designations
of the Powers, Preferences and Relative, Participating, Optional and Other
Special Rights, and Qualifications, Limitations and Restrictions Thereof, of
Series A Perpetual Preferred Stock of IHOP Corp. to be executed by [          ],
its [          ], this [    ] day of [     ] 200[   ].

IHOP CORP.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------